J-A24033-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ERICKA O'LEARY                             :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    FEDERAL REALTY INVESTMENT                  :    No. 267 EDA 2021
    TRUST                                      :

                Appeal from the Order Entered January 20, 2021
       In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): No. CV-2018-009839

    ERICKA O'LEARY                             :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    POSITANO CONSTRUCTION, INC                 :    No. 268 EDA 2021

                Appeal from the Order Entered January 20, 2021
       In the Court of Common Pleas of Delaware County Civil Division at
                          No(s): No. CV-2019-004147


BEFORE: LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                      FILED NOVEMBER 29, 2021

        The central issue in these two consolidated appeals is whether the Court

of Common Pleas of Delaware County (trial court) properly granted summary

judgment in favor of a landowner and a snow-removal company who were


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24033-21


alleged to be negligent in a slip-and-fall incident. The plaintiff, Ericka O’Leary

(O’Leary), contends that her tort claims against Federal Realty Investment

Trust (FRIT) and Positano Construction, Inc. (Positano) should not have been

dismissed because there existed genuine issues of material fact for a jury to

resolve. Finding no merit in O’Leary’s appellate grounds, we affirm the two

summary judgment orders under review.

                                        I.

      On the afternoon of March 2, 2018, O’Leary began walking from her

place of employment in the Lawrence Park Shopping Center to her vehicle in

the nearby parking lot that was part of the premises. FRIT owned the property

and it had contracted with Positano to plow snow accumulated at that location.

On the morning of the date in question, the area received rain. Later in the

day, from about noon until 8:30 p.m., the area received about four inches of

snow. Positano began plowing the snow at about 1:30 p.m. and continued to

do so until early the next morning.

      In her complaint and subsequent deposition, O’Leary alleged that when

she walked toward the parking lot at about 4:30 p.m., she began slipping on

“snow/ice,” causing her to fall. Once she had fallen, she had difficulty getting

up because she “kept slipping and slipping and slipping.” O’Leary Deposition,

12/19/2019, at p. 31. O’Leary stated that she had not noticed the ice because

plowing in that area had turned it black. See id. at pp. 27-28. It was also

undisputed that it was snowing at the moment that O’Leary fell, and that she


                                      -2-
J-A24033-21


was “soaking wet” due to her contact with the “water, the snow or the ice.”

Id. at pp. 26, 33, 83. O’Leary submitted photographic and video evidence to

corroborate the fact that it had been snowing at the time of the incident.1

       O'Leary claimed that FRIT and Positano were liable for her fall because

they had failed to exercise reasonable care in allowing a dangerous condition

to exist on the property.          FRIT and Positano both moved for summary

judgment, asserting that they were not liable for O’Leary’s fall as a matter of

law because the incident had occurred during an ongoing snowstorm. They

argued that under the “hills and ridges” doctrine, a party in control of land

only has a duty of care to invitees to remove slippery conditions once a

snowstorm has ceased.          Agreeing with FRIT and Positano, the trial court

granted their motions for summary judgment.

       O’Leary moved for reconsideration of the summary judgment orders and

the trial court granted it. In her supplemental briefing, O’Leary attempted to

distinguish the circumstances of her case from those in cases in which the hills

and ridges doctrine was applied, such as Carrender v. Fitterer, 469 A.2d

120 (Pa. 1983). She argued that the doctrine was inapplicable because her

fall resulted from black ice that formed due to Positano’s snow plowing

operations and not solely from a natural accumulation of snowfall.            On


____________________________________________


1FRIT attached as an exhibit to its summary judgment motion photos of the
area taken by one of O’Leary’s co-workers, Lorraine Gray, immediately after
O’Leary left the area. See O’Leary Deposition, 12/19/2019, at p. 27.


                                           -3-
J-A24033-21


reconsideration, the trial court affirmed the orders granting summary

judgment, emphasizing that the hills and ridges doctrine bars O’Leary’s

negligence claims because it was still snowing at the time of her fall. O’Leary

then filed the instant timely appeal.

                                               II.

       Although O’Leary raises six issues on appeal, all of those appellate

claims turn on whether the trial court erred in resolving contested facts and

in applying the “hill and ridges doctrine.”

                                               A.

       Summary judgment is appropriate “whenever there is no genuine issue

of any material fact as to a necessary element of the cause of the action or

defense which could be established by additional discovery or expert report.”

Pa.R.C.P. 1035.2.2 “Facts and reasonable derivative inferences are generally

considered in the light most favorable to the non-moving party, and doubts

are resolved against the moving party.” Lance v. Wyeth, 85 A.3d 434, 449

(Pa. 2014).

       A plaintiff in a negligence action must prove that the defendant “owed

a duty of care to the plaintiff, that duty was breached, the breached resulted



____________________________________________


2 An order granting summary judgment “will be reversed only where it is
established that the court committed an error of law or abused its discretion.”
Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1156 (Pa. Super. 2019)
(quoting Abrams v. Pneumo Abex Corp., 981 A.2d 198, 203 (Pa. 2009)).


                                           -4-
J-A24033-21


in the plaintiff’s injury, and the plaintiff suffered an actual loss or damages.”

Collins v. Philadelphia Suburban Dev. Corp., 179 A.3d 69, 73 (Pa. Super.

2018) (quoting Merlini ex rel. Merlini v. Gallitzin Water Auth., 980 A.2d

502, 506 (Pa. 2009)). Land possessors are liable for physical harm suffered

by an invitee if:

      [the land possessor] knows of or reasonably should have known
      of the condition and the condition involves an unreasonable risk
      of harm, [the possessor] should expect that the invitee will not
      realize it or will fail to protect [himself] against it, and the
      [possessor] fails to exercise reasonable care to protect the invitee
      against the danger.

Id. at 74 (quoting Estate of Swift v. Northeastern Hosp. of Philadelphia,

690 A.2d 719, 722 (Pa. Super. 1997)).

      In the context of a weather event such as a snowstorm, the hills and

ridges doctrine “protects an owner or occupier of land from liability for

generally slippery conditions resulting from ice and snow where the owner has

not permitted the ice and snow to unreasonably accumulate in ridges or

elevations.” Morin v. Traveler's Rest Motel, Inc., 704 A.2d 1085, 1087

(Pa. Super. 1997).

      Pennsylvania courts have long held that there is no “absolute duty” on

the part of a landowner to keep an area free of snow and ice at all times

because it “would require the impossible in view of the climactic conditions.”

Rinaldi v. Levine, 176 A.2d 623, 625 (Pa. 1962). “[T]here is no liability

created by a general slippery condition on the surface of a parking lot. It must

appear that there were dangerous conditions due to ridges or elevations,

                                      -5-
J-A24033-21


which were allowed to remain for an unreasonable length of time.” Roland

v. Kravco, Inc., 513 A.2d 1029, 1032 (Pa. Super. 1986).

      In sum, an owner or occupier of land has a duty to remove a dangerous

condition caused by ice or snow within a reasonable time after receiving notice

of that condition.   See Biernacki v. Presque Isle Condo. Unit Owners

Ass'n, Inc., 828 A.2d 1114, 1116 (Pa. Super. 2003); see also Carrender,

469 A.2d at 124-25 (explaining that a landowner has a duty to protect invitees

from unknown, unforeseeable hazards on the premises, but not from hazards

which are known or obvious to the invitees). Where a snow removal entity is

alleged to be negligent based on a theory of liability rooted in tort (as Positano

is here), the entity is protected by the “hills and ridges” doctrine to the same

degree as a landowner. See Biernacki, 828 A.2d at 1117.

      To avoid the application of the hills and ridges doctrine, a plaintiff must

show:

      (1) that snow and ice had accumulated on the sidewalk in ridges
      or elevations of such size and character as to unreasonably
      obstruct travel and constitute a danger to pedestrians travelling
      thereon; (2) that the property owner had notice, either actual or
      constructive, of the existence of such condition; [and] (3) that it
      was the dangerous accumulation of snow and ice which caused
      the plaintiff to fall.

Id. at 1088 (quoting Rinaldi, 176 A.2d at 625).

                                       B.

      In the present case, it was undisputed that it began snowing at the

location of FRIT’s premises at about 8:30 a.m. on March 2, 2018. FRIT hired


                                      -6-
J-A24033-21


Positano to plow the snow in the area and the plowing began at about 1:30

p.m. O’Leary’s slip-and-fall happened at about 4:30 p.m. and she admits that

it was snowing at that time. The snowstorm did not end until about 8:30 p.m.

        These unrebutted facts establish that O’Leary’s fall happened during an

ongoing winter weather event. As such, the hills and ridges doctrine applies,

and FRIT and Positano had a duty to take reasonable steps to remove

dangerous conditions on the property once the snowstorm had ceased. No

evidence was presented in this case that so much as suggested that FRIT and

Positano breached that duty.        Instead, the evidence shows that they

attempted to remove snow and ice from the property in due course. O’Leary’s

testimony established further that the snow or ice she slipped on was not

visible or apparent, so neither FRIT nor Positano would have had notice that

an unreasonably dangerous condition existed in the particular spot where she

fell.

        The trial judge properly considered these undisputed material facts

when applying both the summary judgment standard and the hills and ridges

doctrine. Accordingly, O’Leary’s tort claims against FRIT and Positano were

precluded as a matter of law, and the orders of summary judgment must

stand. See Collins, 179 A.3d at 75 (affirming summary judgment against

plaintiff who slipped during a winter storm event); Biernacki, 828 A.2d at

1117; Harmotta v. Bender, 601 A.2d 837, 842 (Pa. Super. 1992)

(“Instantly, a review of the record reveals that generally slippery conditions


                                      -7-
J-A24033-21


existed in the community at the time of the appellant-wife’s fall. A layer of

fresh snow, which had fallen the day of the accident, covered a layer of packed

snow and ice.”).3

       Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/29/2021




____________________________________________


3 To the extent that O’Leary claims she slipped on ice that was not visible or
covered by snow, summary judgment would still be proper because such a
condition, arising during an ongoing winter event, would implicate the hills
and ridges doctrine. See Roland, 513 A.2d at 1032 (affirming summary
judgment because there was “no indication that there was a dangerous
condition on the land. Even if a dangerous condition existed, the property
owner is not liable if it is reasonable for the possessor of land to believe that
the dangerous condition would be obvious to and discovered by an invitee.”).

                                           -8-